Blackford, J.
Cannon commenced this suit against Vickers, before a justice of the peace. The justice gave judgment for the defendant, and the plaintiff appealed to the Circuit Court. Verdict and judgment in the Circuit Court for the plaintiff. There is a paper, in the form of a bill of exceptions, copied by the clerk in the transcript, but the bill is not signed by the judges.
A rule was granted by this Court upon the judges of the Circuit Court, to show cause why they had not signed the bill of exceptions. To that rule, the judges returned that the bill was not true. No further steps have been taken with respect to the bill of exceptions; and the cause has been submitted to the Court.
The errors assigned are, that the Court admitted illegal evidence on the trial, and gave erroneous instructions to the jury.
There being no bill of exceptions, there is nothing in the transcript to which the assignment of errors is applicable.
Per Curiam.
The judgment is affirmed with 10 per cení, damages and costs.